DETAILED ACTION
RE: Gunn
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Applicant’s reply filed on 6/10/2022 is acknowledged. New claims 109-114 have been added. Claims 98-114 are pending. Claims 1-97 are canceled. Claims 98, 99, 101 and 102 have been amended.
3.	Clams 98-114 are under examination.

Priority
4.	As indicated in the previous office action, the effectively filing date of claims 101 and 102 is the filing date of Application No. 11/553,972 (i.e. 10/27/2006).

Objections Withdrawn
5.	The objection to the disclosure for containing an embedded hyperlink and/or other form of browser-executable code is withdrawn in view of applicant’s amendment to the specification.
6.	The objection to claims 99 and 101-102 for informalities is withdrawn in view of applicant’s amendment to the claims.  




Rejections Withdrawn
7.	The rejection of claims 98-108 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,501,198 is withdrawn in view of applicant’s submission of a terminal disclaimer. 
8.	The rejection of claims 98-108 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,320,787 is withdrawn in view of applicant’s submission of a terminal disclaimer. 
9.	The rejection of claims 98-108 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,320,788 is withdrawn in view of applicant’s submission of a terminal disclaimer. 
10.	The rejection of claims 98-108 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8,980,279 is withdrawn in view of applicant’s submission of a terminal disclaimer. 
11.	The rejection of claims 98-108 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,226,340 is withdrawn in view of applicant’s submission of a terminal disclaimer. 
12.	The provisional rejection of claims 98-108 on the ground of nonstatutory double patenting as being unpatentable over claims 21-38 of copending Application No. 16/594,092 (reference application) is withdrawn in view of examiner’s inadvertent error (the correct application number is 16/594,902).



Rejections Maintained
Claim Rejections - 35 USC § 102
13.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

14.	Claims 98-108 remain rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Holmgren et al. (US 6,558,678B1, date of patent: 5/6/2003).
The response states that without agreeing with the position of the Office and solely to expedite allowance of the present application, the claims now specify obtaining the pathogen from the patient and producing the composition from the obtained pathogen, which is from the patient. Holmgren fails to disclose obtaining the pathogen from the patient and producing the composition from the obtained pathogen. 
Applicant’s arguments have been carefully considered but are not persuasive because applicant argued the limitations which are not present in the claims. Claim 98 has been amended to recite “obtaining at least one bacterial pathogen that is pathogenic in the specific organ or tissue of the patient within which the cancer is situated”. Claim 98 does not require obtaining at least one bacterial pathogen from the patient. Claim 98 only requires obtaining at least one bacterial pathogen, wherein the at least one bacterial pathogen is pathogenic in the specific organ or tissue of the patient within which the cancer is situated. The enterotoxigenic E. coli bacteria taught by Holmgren cause enteric infection in human subjects (enterotoxigenic E. coli is pathogenic in small intestine of human (column 2, lines 3-5)), thus are inherently pathogenic in the intestine of human subjects, including those having intestinal cancer.

15.	Claims 98-108 remain rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Glenn et al. (US 20040146534A1, pub. date: 7/29/2004, filing date at least: 2/13/2002).	
The response states that without agreeing with the position of the Office and solely to expedite allowance of the present application, the claims now specify obtaining the pathogen from the patient and producing the composition from the obtained pathogen, which is from the patient. Glenn fails to disclose obtaining the pathogen from the patient and producing the composition from the obtained pathogen. 
Applicant’s arguments have been carefully considered but are not persuasive because applicant argued the limitations which are not present in the claims. Claim 98 has been amended to recite “obtaining at least one bacterial pathogen that is pathogenic in the specific organ or tissue of the patient within which the cancer is situated”. Claim 98 does not require obtaining at least one bacterial pathogen from the patient. Claim 98 only requires obtaining at least one bacterial pathogen, wherein the at least one bacterial pathogen is pathogenic in the specific organ or tissue of the patient within which the cancer is situated. Glenn teaches that ETEC are the most common of the diarrheagenic E. coli and pose the greatest risk to travelers ([0081]). The ETEC  taught by Glenn are inherently pathogenic in the intestine of human subjects, including those having intestinal cancer.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
16.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

17.	Claims 98-110 and 112-113 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holmgren et al. (US 6,558,678B1, date of patent: 5/6/2003), in view of Inagaki et al. (Cancer, 1974, 33(2): 568-573)
	Regarding claims 98-108, the teachings of Holmgren et al. have been set forth before and are reiterated below:
	Regarding claim 98-104, Holmgren et al. teaches a method of producing a vaccine composition against enteric infection caused by enterotoxigenic E. coli bacteria in humans, the method comprising selecting at least one E. coli strain from different known strains each having the ability of expressing a certain type of colonization factor antigens, growing the selected E. coli strain under appropriate conditions in a liquid culture medium which allows high-level expression of said certain type of colonization factor antigens on the surface of the E. coli bacteria, to a predetermined density, harvesting and resuspending the bacterial culture in saline, adding formalin to the suspension to obtain a formalin-killed E. coli strain having substantially preserved antigenic and hemagglutinating properties of said certain type of colonization factor antigens, mixing the formalin-killed E. coli bacteria with a pharmaceutically acceptable excipient and/or diluent to an appropriate concentration (page 4, last paragraph and claim 7), wherein said strains expressing certain types of colonization factor antigens selected from the human-intestine colonization factor antigens CFA/I, CFA/II (CS1, CS2, CS3) and CFA/IV (CS4, CS5, CS6), the vaccine can be administered subcutaneously (Example 4).  Enterotoxigenic E. coli is pathogenic in small intestine of human (column 2, lines 3-5). The limitation “that is pathogenic in the specific organ or tissue of the patient within which the cancer is situated” is considered inherent property of the vaccine composition of Holmgren. 
Regarding claims 105-108, infections of the small bowel and colon are most commonly caused by E.coli, as evidenced by the instant specification ([00136], [00137], [00248]). 
Regarding new claims 109 and 112, Holmgren et al. does not teach administering the vaccine composition to cancer patients for preventing enteric infection. 
Regarding new claims 110 and 113, Holmgren et al. teaches that the vaccine can be administered subcutaneously (Example 4)
Inagaki et al. teaches that infection was the major cause of death and occurred in 47% of 816 cancer patients (including 142 gastrointestinal cancer patients) and the majority of infections were caused by gram-negative bacilli, mainly E. coli, Pseudomonas spp., and Klebsiella spp. (abstract, Tables 1 and 6, page 569, column 1, para 1) 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to administer the vaccine composition to cancer patients including gastrointestinal cancer patients for preventing enteric infection in view of Inagaki et al. One of ordinary skill in the art would have been motivated to so because Inagaki et al. teaches that infection was the major cause of death and occurred in 47% of 816 cancer patients (including 142 gastrointestinal cancer patients) and the majority of infections were caused by gram-negative bacilli, mainly E. coli, Pseudomonas spp., and Klebsiella spp. (abstract, Tables 1 and 6, page 569, column 1, para 1). One of ordinary skill in the art would have had a reasonable expectation of success because Holmgren et al. teaches that their vaccine is for preventing enteric infection caused by enterotoxigenic E. coli bacteria in humans. 

18.	Claims 98-114 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holmgren et al. (US 6,558,678B1, date of patent: 5/6/2003), in view of Inagaki et al. (Cancer, 1974, 33(2): 568-573), further in view of Lowery et al. (US2004/0110268, pub. date: 6/10/2004, effectively filed date at least: 3/15/2001)
The teachings of Holmgren and Inagaki have been set forth above as they apply to claims 98-110 and 112-113.
	Holmgren and Inagaki et al. do not teach administering the vaccine by intradermal injection.
	Lowery et al. teaches that vaccine compositions comprising attenuated gram negative bacteria can be administered to the subject by any conventional method including intradermal injection ([0013] and [0066]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to administer the vaccine composition by intradermal injection in view of Lowery. One of ordinary skill in the art would have been motivated to so with a reasonable expectation of success because Lowery et al. teaches that vaccine compositions comprising attenuated gram negative bacteria can be administered to the subject by any conventional method including intradermal injection ([0013] and [0066]).

19.	Claims 98-109 and 112 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glenn et al. (US 20040146534A1, pub. date: 7/29/2004, filing date at least: 2/13/2002), in view of Inagaki et al. (Cancer, 1974, 33(2): 568-573)
	Regarding claims 98-108, the teachings of Glenn et al. have been set forth before and are reiterated below:
Regarding claims 98-104, Glenn et al. teaches a method of making a vaccine comprising killed enterotoxigenic E. coli whole cells, wherein the vaccine is capable of inducing an immune response in a human against enterotoxigenic E.coli (ETEC), the method comprising culturing ETEC in bacterial broth, harvesting the cultured ETEC by centrifugation and inactivating the ETEC by fixation with formalin, washing the inactivated (killed) whole cells with PBS to remove formalin ([0035], [0051], [0055] and Example 23). Glenn teaches that the vaccine may be administered via other routes including parenteral ([0053]). The limitation “that is pathogenic in the specific organ or tissue of the patient within which the cancer is situated” is considered inherent property of the vaccine composition of Glenn. Glenn et al. teaches that the application site may be protected with non-steroid anti-inflammatory drugs (NSAID) to reduce possible local skin reaction.
Regarding claims 105-108, Glenn teaches that ETEC are the most common of the diarrheagenic E. coli and pose the greatest risk to travelers ([0081]). 
Regarding new claims 109 and 112, Glenn et al. does not teach administering the vaccine to cancer patients for preventing ETEC infection. 
Inagaki et al. teaches that infection was the major cause of death and occurred in 47% of 816 cancer patients (including 142 gastrointestinal cancer patients) and the majority of infections were caused by gram-negative bacilli, mainly E. coli, Pseudomonas spp., and Klebsiella spp. (abstract, Tables 1 and 6, page 569, column 1, para 1) 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to administer the vaccine to cancer patients including gastrointestinal cancer patients for preventing ETEC infection in view of Inagaki et al. One of ordinary skill in the art would have been motivated to so because Inagaki et al. teaches that infection was the major cause of death and occurred in 47% of 816 cancer patients (including 142 gastrointestinal cancer patients) and the majority of infections were caused by gram-negative bacilli, mainly E. coli, Pseudomonas spp., and Klebsiella spp. (abstract, Tables 1 and 6, page 569, column 1, para 1). One of ordinary skill in the art would have had a reasonable expectation of success because Glenn et al. teaches that their vaccine is for preventing infection caused by ETEC in humans. 
Conclusion
20.	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SANG/Primary Examiner, Art Unit 1643